Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on December 25, 2021 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 11-20 pending in the application filed; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 12/25/2021 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 11-20 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art made of Nguyen et al (U.S. Pub. No. 2014/0278800) teaches  
receiving information framing a discovery objective regarding aspects of a business plan; receiving information identified by one or more users, the information identifying data sources deemed by the one or more users to be relevant to the discovery objective; identifying other data sources based on at least one of the received information identifying data sources deemed by the one or more users to be relevant to the discovery objective and the received information framing the discovery objective; retrieving data based on the information framing the discovery objective from at least some of the data sources deemed to be relevant to the discovery objective by the one or more users and the identified other data sources; assessing quality of individual data sources from which data was retrieved and calculating quality indicators indicative of the assessed quality of the individual data sources.
Nguyen et al (U.S. Pub. No. 2014/0278800) but fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.
In dependent claims 11 and 16 identify the distinct features,” providing, over a network to one or more participants, the calculated quality indicators indicative of the assessed quality of the data sources from which data was retrieved; receiving information indicative of one or more data sources for which the quality indicators are 

Claims 11-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records. The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.

Claims 11-20 are allowed.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISAAC M WOO/Primary Examiner, Art Unit 2163